DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 7,060,146, of record) and further in view of Suzuki (US 6,371,185, of record) and Satoi (US 2017/0129288, newly cited).
	As best depicted in Figure 10, Ikeda is directed to a heavy duty tire construction comprising an axially innermost sidewall Gsin and an axially outermost sidewall Gs, wherein said outermost sidewall has a thickness between approximately 0.05 and 0.8 times a combined thickness of said sidewall layers (Column 2, Lines 32-36 and Column 9, Lines 50+).  Ikeda (Column 9, Lines 15+) further states that (a) inner sidewall Gsin is provided to reinforce the sidewall portion and has a hardness between 60 and 95 degrees and (b) outer sidewall Gs is a relatively soft rubber having a hardness between 48 and 58 degrees.  Ikeda, however, is silent with respect to (a) a ratio between crock propagation rates of respective sidewall layers and (b) the thickness of sidewall layer Gsin.
	Regarding (a), as detailed above, sidewall layer Gsin has superior mechanical properties, as compared to sidewall layer Gs.  While a specific ratio between VP1 and VP2 (propagation rates) is not disclosed by Ikeda, it appears that the general disclosure of rubber compositions having inferior mechanical properties (for an axially outermost sidewall rubber layer) would have resulted in the claimed ratio between propagation rates.  This is particularly evident in view of Applicant’s original specification in which a greater filler loading and superior mechanical properties are present in an innermost sidewall layer, as compared to an outermost sidewall layer, and results in the claimed relationship between propagation rates (see Tables 1 and 2).  Given the totality of the teachings in Ikeda, it reasons that a plurality of rubber combinations for respective sidewall layers would result in a ratio between propagation rates as required by the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to form a tire of Ikeda with first and second sidewall rubber layers in accordance to the claimed invention given the general disclosure detailed above, it being further noted that Applicant has not provided comparative examples formed with a dual layer arrangement and including rubber compositions outside the scope of the claimed invention (lone comparative example includes a single sidewall layer and thus does not constitute the closest prior art of record).
	With respect to (b), as detailed above, Ikeda broadly teaches a sidewall design in which an axially outermost sidewall layer Gs can have a greater thickness than axially innermost sidewall layer Gsin.  While Ikeda is silent with respect to an exact thickness value for said axially innermost layer, thickness values of at least 3 mm are consistent with those that are used in similar dual-layered sidewall designs, as shown for example by Suzuki (Column 4, Lines 5+).  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to select a thickness value of at least 3 mm for the axially innermost sidewall layer of Ikeda (lack of comparative examples in which thickness value is less than 3 mm, for example). 
	In terms of the manner in which different mechanical properties are obtained, it is extremely well known and conventional to vary a filler loading, such as carbon black, as shown for example by Satoi (Paragraph 28).  One of ordinary skill in the art at the time of the invention would have found it obvious to use different carbon black loadings in respective layers of Satoi to achieve the disclosed difference in mechanical properties.  Additionally, the claimed loadings (30-40 phr and 40-60 phr) are consistent with the general order of carbon black loadings, as well as the exemplary compositions of Ikeda.
	Lastly, regarding claim 10, Ikeda is broadly directed to a heavy duty tire construction and such would include tires having the ability to be mounted on rims having a diameter of at least 25 inches.  It is particularly noted that the claims as currently drafted are directed to a tire construction, as opposed to a wheel assembly comprising a tire and a rim.  It is emphasized, though, that a rim diameter of at least 25 inches is consistent with the general disclosure of heavy duty tire constructions.      
With respect to claim 11, respective sidewall layers would be expected to have “substantially equal” moduli (given the similarity of rubber compositions in dual layered sidewall designs as taught by Ikeda).  It is emphasized that Ikeda evidences a general relationship between dual layered sidewall designs in which an axially outermost layer, as compared to an axially innermost layer, demonstrates inferior mechanical properties.
Regarding claim 12, one of ordinary skill in the art at the time of the invention would have found the claimed ratio obvious given the general disclosure for respective sidewall layers.  Again, the first sidewall layer of Ikeda can have a JIS hardness as low as 48 and a composition for said second sidewall layer can have a hardness as large as JIS 95.  Given such a disparity in mechanical properties, it reasons that Ikeda encompasses rubber compositions having the claimed ratio.  It is emphasized that modulus and hardness generally have a positive correlation with one another.
With respect to claims 13 and 14, the first sidewall layer of Ikeda comprises natural rubber and butadiene rubber and between 30 and 55 phr of carbon black (Column 9).  This is extremely similar to the composition used in Applicant’s first sidewall (Paragraph 47).  As such, it is believed that the first sidewall composition of Suzuki in view of Ikeda would demonstrate properties in accordance to the claimed invention.      
Regarding claims 15 and 16, a fair reading of Ikeda suggests a second sidewall rubber composition having superior mechanical properties, as compared to the first sidewall composition.  Thus, the claimed modulus would have been expected to be present in the tire of Ikeda (greater carbon black loading and hardness value, as compared to a first sidewall layer).  In this same regard, superior mechanical properties are commonly associated with greater loss tangent values and such is consistent with the claimed values.  It is further noted that Column 9 suggests larger modulus values at 230% elongation in an axially innermost layer (as compared to an axially outermost layer).  
As to claims 17 and 18, a fair reading of Ikeda does not limit the exact type of carbon black for respective sidewall layers.  Additionally, N220 and N330 are two of the most well-known and conventionally used carbon blacks in a wide variety of tire components, including tire sidewalls.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any type of well-known carbon black in respective sidewall layers as long as the innermost sidewall layer demonstrates superior mechanical properties, as compared to the outermost sidewall layer.
Response to Arguments
4.	Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. 
	Regarding Ikeda, Applicant argues that the reference fails to teach anything about the relationship between the amounts of carbon black in each of the first and second layers of the laminate of the sidewalls of the present invention.  As detailed above, Ikeda generally teaches an axially inner sidewall layer having superior mechanical properties than an axially outer sidewall layer and Saito has been provided to evidence the well known and conventional manner in which such a relationship is obtained in adjacent tire components.  It is emphasized that greater carbon black loadings are well recognized as corresponding with greater mechanical properties (such as hardness).  
	In terms of the exact carbon black loadings, the claimed ranges are broad and consistent with the general order of carbon black loadings for tire components in general, including tire sidewalls.
Applicant further contends that neither of the cited references mentions the unique problems that the present invention seeks to address, including specifically for example, the objective of controlling the direction of the propagation of cracks of the sidewalls of heavy vehicle construction tires.  First, as detailed above, Ikeda is directed to heavy duty tire constructions.  Second, the fact that applicant has recognized another 
advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is emphasized that Ikeda is specifically directed to a dual layered sidewall design in which an axially inner sidewall layer has superior mechanical properties, as compared to an axially outer sidewall, and such a relationship, as best can be determined by the Examiner, results in the general relationship between crack propagation values as required by the claims.  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 20, 2022